Citation Nr: 0518480	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1945 to July 1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In that decision, the RO 
found that the veteran did not submit new and material 
evidence to reopen a claim that was denied by the Board in 
May 2001.  


FINDING OF FACT

The veteran has not submitted new and material evidence with 
regard to his lung disability claim.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for service connection.  
The Board's May 2001 decision is therefore final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  The Board first finds that 
the RO met its duties to notify in this case.  The veteran 
was provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in a letter from the RO dated in 
October 2003, in the June and December 2003 rating decisions, 
and in the March 2004 statement of the case.  Most important, 
the RO informed the appellant of his need to submit new and 
material evidence, defining each to ensure the appellant's 
understanding.  The RO also attempted to inform the veteran 
of which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in the 
correspondence dated in October 2003.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Second, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's available service medical records, private medical 
records, and VA treatment records.  The veteran was also 
afforded an opportunity to testify at a hearing on this 
appeal.  






Whether New and Material Evidence has been Submitted to 
Reopen the Claim

A.	Background

The veteran originally claimed service connection for lung 
cancer in January 1997.  He claimed that service in the 
Pacific during World War II, and consequent exposure to 
atomic radiation, smoke, fog, fumes, and other air 
contaminants, caused his lung cancer which resulted in 
surgical removal of part of his right lung in 1994.

In support, the veteran submitted evidence showing that he 
served in the Pacific, evidence showing his 1994 diagnosis 
and treatment for cancer, an opinion from a VA physician 
stating that the veteran's claimed exposure in the Pacific 
could possibly relate to his 1994 diagnosis, a letter from a 
private physician stating that he treated the veteran for a 
cough in 1946, and a statement from the veteran contending 
that, though he experienced symptoms associated with his 
disorder soon after discharge in 1946, he was unable to file 
a claim for such due to his commitment to secrecy as a result 
of his involvement with the atomic project.  

In rating decisions dated May 1998, and July and December 
1999, the RO denied the veteran's claim.  In each decision 
the RO relied on a report from the Defense Special Weapons 
Agency, stating that the veteran's Pacific service was not 
"onsite" or near nuclear weapons testing in the Pacific in 
the mid 1940s.  And the RO relied on the lack of medical 
evidence connecting the veteran's service with his 1994 
cancer diagnosis and surgery.  

In March 2000, the veteran filed a notice of disagreement.  
Later, in June 2000, the veteran filed a VA-Form 9.  In May 
2001, following review of the veteran's claim, the Board 
denied his claim to service connection.  As with the RO, the 
Board denied the veteran's claim for lack of medical evidence 
connecting service and the 1994 cancer diagnosis and surgery.  
The veteran did not appeal this decision.  

In February 2003, the veteran filed a claim to reopen his 
service connection claim for lung cancer and resection of his 
right lung.  
B.	Laws and Regulations

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in February 
2003), this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

C.	Analysis

The veteran's claim of service connection was last denied in 
the Board's May 2001 decision.  The veteran did not appeal 
this decision.  Accordingly, the Board's May 2001 decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1105 (2004).  

The Board must now determine whether the RO correctly 
concluded in its December 2003 rating decision that no new 
and material information has been submitted to reopen the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the veteran 
stated in writing that he served in the Pacific during World 
War II.  He stated that he was exposed to a variety of air 
contaminants which caused him mouth sores and a sore throat.  
He stated that he attended sickbay while in service to treat 
these disorders.  He stated that he did not mention these 
disorders after service due to secrecy requirements 
surrounding national security reasons.  And he stated that, 
ultimately, these disorders related to the lung cancer he 
later developed in 1994.  The veteran submitted a statement 
from an officer with whom he served, who stated that he 
recalls serving with the veteran in the Pacific.  He 
submitted VA medical evidence showing lung cancer diagnosis, 
and surgery in 1994.  He submitted a hand-written letter from 
a physician, who stated that he treated the veteran for a 
cough in 1946.   

This is not new information in the veteran's claims file.  
The RO considered all of this evidence in its December 1999 
rating decision, as did the Board in its May 2001 decision.    

The veteran did, however, submit a statement that had not 
been previously considered.  He submitted a lay statement 
from his pastor.  The pastor stated that he served with the 
veteran in the Pacific.  He stated that the veteran worked on 
the atomic bomb project, and got close to "the bomb."  The 
pastor stated that he remembers the veteran going to sickbay 
often, and attested to the veteran's sickliness during his 
trip back to the United States from the Pacific.  As the 
Board did not consider this evidence in May 2001, the Board 
considers this new evidence under 38 C.F.R. § 3.156.  

As already noted, this does not end the inquiry.  Before 
reopening the veteran's service connection claim, the Board 
must first determine that this new evidence is also material 
evidence.

To that end, the Board has determined that the pastor's 
statement is not material evidence.  By itself, or with 
previous evidence of record, his statement does not relate to 
the unestablished fact necessary to substantiate the 
veteran's claim.  The statement does not pertain to the 
specific reason the Board denied the veteran's claim in May 
2001 - i.e., it is not medical evidence connecting service 
with the veteran's 1994 lung cancer diagnosis and resection 
surgery.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 
3.303(a), 3.309 (2004).      

What the pastor's statement shows - as evidence showed in 
2001 - is that the veteran served in the Pacific, and 
reportedly was sick.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  As happened in 2001, this new evidence submitted by 
the veteran would fail to satisfy criteria necessary to 
warrant a grant of service connection for the lung disorder.  
Id; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)(lay persons are not competent to proffer medical 
opinions or diagnoses).  The evidence is not competent 
medical evidence establishing a link between lung disorder 
and service.  As such, the Board finds that the new 
information does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).









ORDER

In the absence of new and material evidence, the Board's May 
2001 decision denying the veteran's claim is deemed final, 
and the appeal is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


